—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered May 6, 1993, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*430Ordered that the judgment is affirmed for reasons stated by Judge Marlow at the County Court, in his memorandum decision dated March 15, 1993. Bracken, J. P., Sullivan, Miller and Goldstein, JJ., concur.